DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement Sheets (4) for Figs. 1-3e were received on September 9, 2022.  These drawings are acceptable.  In view of this Drawing Amendment, the Drawing Objection is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed September 9, 2022, with respect to Claims 3, 9, and 13 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 3, 9 and 13 has been withdrawn. 
Applicant’s arguments, see page 8, filed September 9, 2022, with respect to Claim 1 have been fully considered and are persuasive.  The 35 USC 102(b) rejection of Claim 1 has been withdrawn.  However, Claims 1 and 3 are now rejected under 35 USC 103, as described below.
Applicant’s arguments, see pages 8-10, filed September 9, 2022, with respect to the 35 USC 102(a)(1) rejection of Claims 4-9 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that the apparatus defined by Claim 4 differs from the disclosure of Job in that Job fails to discloses a device for picking up articles from the transport line itself.  The rejection of Claim 4 and its dependent claims has been modified to include a reference that picks up articles from the transport line.
Applicant’s arguments, see page 10, filed September 9, 2022, with respect to the 35 USC 103 rejection of Claim 10 have been considered but they are not persuasive in view of the new rejection applied to Claim 4, from which Claim 10 depends. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Job et al, US 9,856,092 “Job ‘092”), in view of Job et al., US 9,611,102 (“Job ‘102”; cited in the previous Office Action). 
With regard to Claims 1, 3, and 4, Job ‘092 discloses an a method and apparatus (100, Figs. 1-12, C3, L34 – C7, L14) for transferring items (110, 112) from a transport line (108, Fig. 1), along which a plurality of items advance in line and close to each other (Fig. 1), and to the transport line (Fig. 1), the apparatus comprising: 
a transferring device (104/116/118/120/126, Figs. 1-5; 204, Fig. 6, 304; Figs. 9-10), the transferring device being provided with first engaging elements (320/326/321 left side, Fig. 10)  designed for selectively engaging/releasing a first item of the plurality of items (310b, Fig. 11A) and with second engaging elements (320/326/321 right side, Fig. 10) designed for selectively engaging/releasing a second item of the plurality of items (310a, Fig. 11B), 
wherein the first engaging elements are switchable from an engaging position to a releasing position, and vice versa (Figs. 11C-11D), and the second engaging elements are switchable from an engaging position to a releasing position, and vice versa (Figs. 11C-11D), 
wherein the transferring device is carried by a supporting arm (102), which is movable (directions a, b, and c, as shown in Fig. 1) in order to be moved between a first position in which the first engaging elements are aligned with a given point of the transport line for picking the first item from the transport line (Figs. 11A-11B), and a second position for moving the first and second items to a different position (Figs. 11C-11D). 

Job ‘092 fails to teach an apparatus in which the which the second engaging elements are aligned with the given point of the transport line for introducing the second item onto the transport line, into the gap left by the first item.  Instead, the second item of Job ‘092 is also located on the transport line and therefore, cannot be introduced on to the transport line.  Job ‘102 discloses an apparatus (Figs. 1-18, C3, L62 – C9, L10) for transferring items (122, Figs. 1, 2A-2E) from a feed line (110, Fig. 2A), along which a plurality of items advance in line and close to each other (Fig. 1), to the transport line (108, Figs. 2A-2E), the apparatus comprising a transferring device (100), the transferring device (100) being provided with first engaging elements (126 first/front, Fig. 2B) designed for selectively engaging/releasing a first item (130) of the plurality of items and with second engaging elements (126 second) designed for selectively engaging/releasing a second item (132) of the plurality of items, wherein the first engaging elements are switchable from an engaging position to a releasing position, and vice versa, and the second engaging elements are switchable from an engaging position to a releasing position and vice versa (C4, L59 – C5, L30), wherein the transferring device is carried by a supporting arm (102), which is movable in at least three directions (Figs. 2A-2E).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify the apparatus of Job ‘092 to be able to pick up the second items from outside of the transport line (as taught by Job ‘102) because it would provide the ability to both move the items to and from the transport line, for example if one of the items were damaged and needed to be removed from the transport line.  While Job ‘102 does not explicitly teach the ability to move items from the transport line back to the feed line,  the apparatus of Job ‘102 has the necessary structures that would allow this reverse transfer.  In addition the newly added limitations are directed to the intended use of the claimed invention (i.e., to move the arm between a first position where the first engaging elements pick up the first item from the transport line, and a second position where the second engaging elements are aligned to introduce the second item onto the transport line.)  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The combination of Job ‘092 and Job ‘102 are capable of meeting both of these intended use limitations because of their specific structures (i.e.,  Job ‘092 teaches the capability of swapping a first item located on the transport line with a second item located outside of the transport line while Job ‘102 teaches picking up the articles from the transport line.)  
Job ‘092 also fails to teach that the apparatus introduces the second item into the gap left by the first item and that the previously picked first item can be reintroduced to the transport line at its original position.  Instead, the apparatus of Job ‘092 is shown as rotating both the first and second items 90° so that they both occupy new positions.  However, Job ‘092 teaches that the support arm is part of a conventional multi-axis robot (C6, L27-44), and this type of robot would have the capability of being able to rotate the first and second items 180°, and this 180° rotation would allow the second item to be placed into the gap left by the first item (and vice versa), as well as being able to reintroduce the previously picked first item back to its original position on the transport line.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify the apparatus of Job ‘092 to be able to rotate 180° so that the positions of the second and first items can be swapped multiple times and at the same time because it would allow the first and second items to be staggered in a line. Transferring devices/apparatuses having first and second item engaging elements that can both be rotated 180°, either together or individually are well-known (e.g., see US 3,951,283, US 9,387,992, and US  2012/0039699), and the ordinarily skilled artisan would be able to make this modification using known methods or in view of the teachings of these three references, and the modification would yield nothing more than predictable results. 
With regard to Claims 5-7 and 11, Job ‘092 discloses that the arm is movable in at least two directions along a horizontal plane (a, b, c, Fig. 1) and movable along a direction perpendicular to the horizontal plane (Fig. 11B-11C) and the arm moves at a speed substantially the same as the advancing speed of the transport line Job (C4, L49-57). Job ‘102 also discloses that the arm is movable in two directions along a horizontal plane and movable along a direction perpendicular to the horizontal plane (C5, L36-39) and the arm moves at a speed substantially the same as the advancing speed of the transport line (C4, L46-58).
With regard to Claims 8, 9, and 12, Job ‘092 discloses a controller (C6, L27-43).  Job ‘102 also  discloses a controller (C8, L29-42) and transport line speed detector (C4, L46-58). It would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to modify Job ‘092 to include a speed detector because the use of speed detectors associated with conveyors and transferring devices placing items on conveyors is well known and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield only predictable results. 

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Job ‘092 in view of Job ‘102 as applied to Claim 4, in further in view of Brill, US 2004/0073333.  While the combination of Job ‘092 and Job ‘102 discloses a speed detector and controller that are used to control the movement of the supporting arm, Job fails to teach a sensor for detecting the passage of the items in the transport line.  Brill discloses a an apparatus for transporting items (10, Figs. 1-7, [0027]-[0111]) that includes transport lines (506, 526, Fig. 4), a control system (120), and positions sensors/photocells that are used to detect the passage of the objects past a point (Fig. 4, [0053]-[0057]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use position sensors with the control systems of Job ‘092 and/or Job ‘102, because the ability to know when objects have passed a particular point helps to prevent backlogs of objects and to denote gaps between objects, as taught by Brill ([0055]-[0056]).



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references disclose transferring devices/apparatuses having first and second item engaging elements that can both be rotated 180°, either together or individually:  US 3,951,283, US 9,387,992, and US  2012/0039699).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652